Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 1 of 33 PageID #: 723




                             Exh. A
                  SUPPORT DOCUMENT 1
         ______________________________________

           IMF MCC TRANSCRIPT SPECIFIC
                                     2009
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 2 of 33Support  Document
                                                                     PageID #: 724    1
                                                                     Pg. 1




                                                     DLN = Document Locator Number

                                                    IRS Disclosure Office responses to
                                                    Freedom of Information Act (FOIA)
                                                    requests for DLNs with a high number
                                                    of 8's and 0's, such as this one, have
                                                    proven that no document exists related
                                                    to such DLN.

        Note: The RET RCVD DT is the                The phrase SFR 150 was entered into
        same date Transaction Code 425,             the IMF module without relation to any
        indicating "a 424 that was                  paper document. It was computer
        reversed", was entered into the             generated, and no return whatsoever
        IMF [see Pg. 2].                            was created on that date.
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 3 of 33 Support
                                                                     PageID #:Document
                                                                               725     1
                                                                   Pg. 2




     TC 425 = "a 424 that was
     reversed"




               TC 300 = "Additional Tax or
               Deficiency Assessment by
               Examination Div. or Collection Div."
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 4 of 33 Support
                                                                     PageID #:Document
                                                                              726      1
                                                                    Pg. 3
                                                                     Support#: Document
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 5 of 33 PageID    727      1
                                                                    Pg. 4
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 6 of 33 Support
                                                                     PageID #:Document
                                                                              728      1
                                                                    Pg. 5
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 7 of 33 PageID #: 729




                             Exh. A
                  SUPPORT DOCUMENT 2
         ______________________________________

                                 IMFOLT
                                     2009
                                                                Support
 Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 8 of 33 PageIDDocument
                                                                             #: 730  2
                                                                                                     Pg. 1


IMFOLT048-38-9231    30200912POl          IMF    TAX    MODULE                     NM    CTRLSCHO    WEEKLY    PDT
29247-494-00154-2                                                              SPSSNUP-CYC0803
BILLIE SCHOFIELD                                                         EXEMPTIONS01
                                                                                  TOT  BFS  1
                                                 FSCl STATUS26    STATUS DATE09212015  AIMS 0
NEXT     CSED01-14-2023     ASSESSD      BAL           6113929 SETTL DATE09122011 LIEN 4
LAST     CSED01-14-2023     TOT    INTERST          1382V79 INTEREST DATE03052018 BWI
FIRST    CSED01-14-2023      INT   ASSESSD                     DISASTER  RDD 05112010  BWNC 0
         ASED                INT   PAID              295167-DISASTERSTART04152010      CC81 0
       RSED05-11-2013   FTP        TOTAL                 830800           GOVRN    SC19 HIST LC05 CC85 0
     FREEZET     Z      FTP        ASSESSD               830800           MATH    IN TDA COPY8448 TC9142
INDICATORS   SFR                                                                                         CAF
EFT-INDO   DDRC00   PDC-CD00    SBND100                SBND200   SBND300            MEFBIO               ARDI    1
SETTL CYC20113508     FEB15 RFND  FRZO                 LEVY-971-IND00
TC       DATE       AMOUNT              CYCLF                 DLN                         VARIABLE    DATA
150    09122011                   00   20113508        29210-888-00000-1            RECEIVED-DATE       08252011
140    03232011                   00   20111308        08249-082-00000-1
971    04112011                   00   20111308        08277-082-00000-1            ACT-CD     804
                                                                                    MISCCP    0059
425    08252011                   00   20113508        2927V-237-20000-1            SOURCCD24       SPC0277
                  EGC5065       PUSH036                                             PBC298     SBC00000
595    09122011                   00    20113508       29249-237-20000-1
570    09122011                   00    20113508       29210-888-00000-1


                  PAGE    001   OF 005                   MFG        002                                        DSR



IMFOLT048-38-9231    30200912PO2          IMF    TAX    MOE'JE                     NM    CTRLSCHO    WEEKLY     PDT
                                                                                                      UP-CYC0803
TC       DATE       AMOUNT               CYCLE                DLN                         VARIABLE    DATA
420    09012011                   00    20113608       29277-244-00000-1            SOURCE-CD24  PBC298
                                                                                    SBC00000 EGC5065
170    04232012            79566        20121505       29247-494-00154-2            CSED01142023
160    04232012       74V720            20121505       29247-494-00154-2            CSED01142023
300    04232012      3323200            20121505       29247-494-00154-2            NOLCF DIS
                  CF-NUM   EXAM-CLM   CSED01142023                                  NOL CRDIS
                  DISPOSAL-CD10 TECHNIQ CD6                                         EXM   UNAGD
                  RSN-CD-1000  RSN-CD-2000                                          NOL    CLAIM
                  RqMD000              PFN-R_qN-CD000                               EX    CLMDIS
421    04232012               00        20121505  29247-494-00154-2
336    04232012          295167         20121505  29247-494-00154-2
276    04232012          398784         20121505       29247-494-00154-2
971    04232012               00        20121505       29277-494-00154-2            ACT-CD     804
                                                                                    MISCCP    0022

971    04282012                   00    20121905       22277-521-00'797-2           ACT-CD     611

971    06202012                   00    20122705       19277-573-67297-2            ACT-CD     069

582    07062012                   00    20122905       19277-592-08853-2
971    07122012                   00    20123005       22277-600-00448-2            ACT-CD     252

971    07162012                   00    20123005       19277-599-54989-2            ACT-CD     067

971    08082012                   00    20123505       28277-630-05764-2            ACT-CD     254

                  PAGE    002   OF 005                   MFPG       003                                        DS   R




02212018                                               Page   23    of    34
                                                                 Support
 Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 9 of 33 PageIDDocument
                                                                             #: 731  2
                                                                                                 Pg. 2


TMFOLT048-38-9231    30200912PO3           IMF    TAX   MODUE                   NM   CTRLSCHO    WEEKLY   PDT
                                                                                                  UP-CYC0803
TC      DATE        AMOUNT                CYCLE                DLN                    VARIABLE    DATA
570   08272012                 00     20123604          28277-640-05888-2
673   08232012       4844437          20123604          17217-236-18972-2        CDDB17022012236001010357
671   08232012       4844437          20123805          31287-653-00024-2        CDDB17202012243002000024
280   10012012             00         20123805          31287-653-00024-2
280   11052012            96889       20124305          17254-685-05000-2
290   11052012                 00     2012430S          17254-685-05000-2
971   11052012                 00     20124305          29277-494-00154-2        ACT-CD    804

                                                                                 MISCCP   0021

971   06172013                 00     20132205          19277-999-99999-3        ACT-CD 262
971   07152013                 00     20132703          2827V-001-99999-3        ACT-CD 060
                                                                                 REVERSAL-IND      1


971   07152013                 00     20132703          28277-001-99999-3        XREF048-38-9231
                  MISCSAL-OTH-RRB                                                ACT-CD    662
530   08192013                 00     20133405          1927V-632-55441-3        CC26
530   08192013                 00     20133505          28277-635-04811-3        CC26
972   09092013                 00     20133505          28277-001-99999-3        ACT-CD 060
480   01242014                 00     20140505          192V7-428-58895-4        OIC-JURISD-CDl
                                                                                 CSED-CDP
971   02102014                 00     20140305          04277-024-99999-4        ACT-CD 600
481   10172014                 00     20144305          19277-694-84132-4
                  PAGE   003   OF   005                   IMFPG 004                                       DSR



IMFOLT048-38-9231    30200912PO4           IMF    TAX    MODULF                 NM   CTRLSCHO    WEEKLY   PDT
                                                                                                  UP-CYC0803
TC      DAT E       AMOUNT             CYCLE                   DLN                    VARIABLE    DATA
531   11252014                 00     20144905          28277-732-06782-4
971   11292014                 00     20144905          22277-735-01268-4        ACT-CD 611
971   03022015                 00     20150605          29277-999-99999-5        ACT-CD 061
                                                                                 REVERSAL-IND  1


971   03022015                 00     20150705          04277-044-99999-5        ACT-CD 600
972   02212015                 00     20150805          19277-455-09794-5        ACT-CD 061
971   03162015                 00     20150905          28277-001-99999-5        ACT-CD 060
                                                                                 REVERSAL-IND  1


971   03162015              00   201SO90S               28277-001-99999-5        XREF0499-9231
                  MISCSAL-OTH-RRB                                                ACT-CD 662
582   09182015                 00     20153805          19277-665-06265-5
971   09222015                 00     20153805          22277-666-00622-5        ACT-CD    252

971   02152016                 00     20160505          05277-029-99999-6        ACT-CD    600

971   10172016                 00     20163905          29277-494-00154-2        ACT-CD    804
                                                                                 MISCCP   071D
196   101712016          740587       20163905          29247-494-00154-2
276   10172016           432016       20163905          29247-494-00154-2
914   10182016               00       20164205          17277-692-30045-6        AGENT-ID 04026697
971   11072016               00       20164205          17277-692-30035-6        ACT-CD 805
                                                                                 MISCINTEL-914
                  PAGE   004   OF   005                   IMFPG      005                                  DSR




02212018                                                Page   24    of    34
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 10 of 33 PageID #: 732




                             Exh. A
                  SUPPORT DOCUMENT 3
          ______________________________________

                                      IRS
                 FORM 13496, FORM 4549 and
                              FORM 886-A
                                     2009
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 11 of         Document
                                                                   33 PageID #: 733 3
                                                             Pg. 1
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 12 Support    Document
                                                                of 33 PageID #: 734 3
                                                             Pg. 2



                                                                Zero pages certified
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 13 of 33 PageIDDocument
                                                                             #: 735  3
                                                              Pg. 3
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 14 of 33 PageIDDocument
                                                                             #: 736  3
                                                              Pg. 4




                      No signature
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 15 of         Document
                                                                   33 PageID #: 737 3
                                                             Pg. 5
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 16 Support    Document
                                                                of 33 PageID #: 738 3
                                                             Pg. 6
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 17 of         Document
                                                                   33 PageID #: 739 3
                                                             Pg. 7
                                                                 Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 18 of 33 PageIDDocument
                                                                             #: 740  3
                                                              Pg. 8
                                                                Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 19 of 33 PageIDDocument
                                                                             #: 741  3
                                                              Pg. 9
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 20 of 33 PageID #: 742




                             Exh. A
                  SUPPORT DOCUMENT 4
          ______________________________________

                                      IRS
                               FORM 4340
            CERTIFICATE OF ASSESSMENTS,
           PAYMENTS and OTHER MATTERS
                                     2009
      Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 21 of 33 PageID #: 743



                                                                       Support Document 4
                                                                       Pg. 1




(1)                                                                                (2)




(3)
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 22 of 33 PageID #: 744



                                                                 Support Document 4
                                                                 Pg. 2
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 23 of 33 PageID #: 745



                                                                 Support Document 4
                                                                 Pg. 3
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 24 of 33 PageID #: 746



                                                                 Support Document 4
                                                                 Pg. 4




                                                              Not Certified by
                                                              Any IRS Officer
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 25 of 33 PageID #: 747




                             Exh. A
                  SUPPORT DOCUMENT 5
          ______________________________________

                                      IRS
                         FORM 668-B LEVY
                                     2009
     01/24/2015 00:07 FAX                                                                                                                                      001
             Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 26 Support
                                                                             Support    Document
                                                                                        Document
                                                                             of 33 PageID #: 748 51
                                                                                                          Pg.
                                                                                                          Pg. 11
                                                                    Department of the Treasury Internal Revenue
    Fory.868-B
    (Fiev. July 2014)
                      (ICS)                                                                                     Service
                                                                                                                    -




                                                                                                              0             / 7 of Of OIL
                                                                                                                                      -
                                                                                                                                              -    -

    Due from:
            BILLIE SCHOFIELD                                                                         Originating internal Revenue Territory Office
           42 TROUT BROOK LANE                                                                                 N, Atlantic New Jersey 1
                                                                                                                              -



           HOPE, RI 02831

                Taxpayer identification Number: XXX-XX-XXXX
      Kind of Yax                        Tax                       Unpaid Balance                                Statutory
                                     Period Ended             >   Of Assessment                                 Additions
                                                                                             .

                                                                                                                                                         Total
          1040                        12/31/2006                                $26,380.35                                    $307.39                            $26,667.74
          1040                        12/31/2007                                $28,870.82,              .
                                                                                                                              $336.66                            $29,207.48
          1040                        12/31/2008                                $24,283.98                                    $283.17                            $24,567.15
          1040         .

                                      12/31/2009                                $61,139.29                                    $712.93
                                 .
                             ,




         6702A
                                                                                                                                                                 $61,652.22
                                      12/31/2005                                $12,038.54                                    $140.38                            $12,178.92
   6702A                              12/31/2006                                $18,449.80                                    $215.14                            $18,664.94
                                     12/31/2007                                  $6,426,93
         6702A
                                                    .




                                                                                                                                  $74.95                          $6,501,88
         6702A                       12/31/2008                                  $5,993.25                                        $69.80                          $6,063.14




                      Page 1 of 1                       "otal amount due as of nil31/2017                                            =>                     5185,703.47
             Due to  IRS tax processing times appeals, or tax periods in dispute, the amount above does not reflect all taxes
             time. For a total balance due, please contact the undersigned Revenue Officer at                                 that may be due at this
                                                                                                               .(781)876-1060
  The amounts shown above are now due, owing, and unpaid to the United States
  from the above taxpayer for Intemal revenue taxes, Nothe and demand
                                                                                                 Therefore, under the provisions of Code section 6331, so much of the
                                                                                     have        property or dghts to property, either rear or personal, as may be necessary
  been made for payment. Chapter 64 of the Intemal Revenue Code
                                                                           provides a Ilen       to pay the unpaid balance of assessment shown, with additions provided
  for the above tax arid statutory addltlone. Section 6331 of the Code authorizes
  collection of taxes by levy on all property or rights to property of a taxpayer,
                                                                                                 by law, including fees, costs, and expenses of this levy, are levied on to
                                                                                   except        pay the taxes and additions
  property that la exempt under anotion 6334.


                                                                                                                              (Date of 8@izure)
 Signature of Revenue Officer                                                                      Telephone number                        Date
  PA TR/CK DILLON
                                                                                                    (781)876-1080
             Printed name of Group anager                                S      ture                                                       Date
    8        DAVID S SMITH
             Printed name of Territory M nager                           Signature                                                         Date

             Printed name of Area Director, if required                  Signature                                                        Date

Part 1   -
              Seizure File                                                          Catalog No. 36960H                         Form 668-B (ICS) (Rev           7-2014)
                                                          RECEIVED BY IRS-EEFAX                                 02/07/2019 9:11AM (GMT-06:00)
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 27 of 33 PageID #: 749




                             Exh. A
                  SUPPORT DOCUMENT 6
          ______________________________________

                     FOIA RESPONSE FROM
                       KLAUDIA VILLEGAS
                IRS DISCLOSURE MANAGER
                          September 17, 2013
                                                              Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 28 of 33 PageID    Exh. D6
                                                                         Document
                                                                             #: 750

                                                              Pg. 1           Pg. 1
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 29Support    Document
                                                                of 33 PageID    Exh. D6
                                                                             #: 751

                                                              Pg. 2           Pg. 2
                                                              Support
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 30 of 33 PageID    Exh. D6
                                                                         Document
                                                                             #: 752

                                                              Pg. 3           Pg. 3
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 31 of 33 PageID #: 753




                             Exh. A
                  SUPPORT DOCUMENT 7
          ______________________________________

                     FOIA RESPONSE FROM
                         LAURA McINTYRE
                IRS DISCLOSURE MANAGER
                                July 6, 2016
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 32Support   Document
                                                                of 33 PageID #: 754 7

                                 .Q~P~tlttzN"t 'Q~:Slii1$ fij~~$U)~lf Pg. 1
                                     t~t•tR-M.:~'L.' Jll~,,)::J!l,P,'.Ej' ,.~,t,,t(:~:t
                                         ;,tt~,.:a:fij''9;1tQ,~.f t>¢ i~~~4 .




                                           July 6, 2016


   James Morris
   9317 Frenchmans Way
   Dallas, TX 75220

   Dear Mr. Morris:

   I am responding to your Freedom of Information Act (FOIA) and Privacy Act request
   dated June 2, 2016 that we received on June 7, 2016.

   You asked for several items which consist of different types of transcripts, Form 6020(b)
   certification and workpapers for years 1999 through 2016. You did not file returns for
   tax years 2000 through 2016. The Internal Revenue Service filed a substitute for return
   for you for tax year.2009.

   I researched our records and found no activity pertaining to business master file for EIN
   XX-XXXXXXX. Therefore, there are no documents responsive to this portion of your
   request.

   Of the 100 pages located in response to your request, I am enclosing 100 pages. I am
   withholding one page in part for the following reason:
                                                     (



   The withheld portions are the tax information of other taxpayers. FOIA exemption (b)(3)
   requires us to withhold information that is specifically exempted from disclosure by
   another law. The law supporting this exemption is Internal Revenue Code section
   6103(a).

   Treasury Regulation 26 CFR 601.702(d) provides that requests for records processed in
   accordance with routine agency procedures are specifically excluded from the
   processing requirements of the Freedom of Information Act and Internal Revenue Code
   6103(e).

   As a result, Disclosure offices will no longer process req\,.lests for transcripts or other
   similar information. The part of your request for those documents is not being
   processed.
                                                                                          I

   Please resubmit your request for transcripts or other similar information using the
   enclosed procedures.
                                       IRS Disclosure offices will no longer
                                       process requests for IMF Transcripts or
                                       other similar information.
Case 1:18-cr-00039-WES-LDA Document 51-3 Filed 12/28/20 Page 33Support    Document
                                                                of 33 PageID #: 755 7
                                          2
                                                                          Pg. 2

  The redacted portions of each page are marked by the applicable FOIA exemptions.
  This constitutes a partial denial of your request. I have enclosed Notice 393 explaining
  your appeal rights.

  If you have any questions please call Disclosure Specialist Susan M Johnson ID #
  1000207762, at 651-312-7815 or write to: Internal Revenue Service, Centralized
  Processing Unit- Stop 93A, PO Box 621506, Atlanta, GA 30362. Please refer to case
  number F16159-0152.

                                              Sincerely,



                                                           6  re
                                               Disclosure Manager
                                               Disclosure Office 10

  Enclosures (3)
  · Responsive Records
    Notice·393
    Procedures 1st Party Requesters
